                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,                              Case No. 3:19-cr-00026-TMB-DMS

                                 Plaintiff,

                     v.                                  ORDER ON DEFENDANT NAUGHTON’S
                                                            MOTION TO CHANGE VENUE
    FILTHY FUHRER, ROY NAUGHTON,                                    [DKT. 661]
    GLEN BALDWIN, COLTER O’DELL,
    CRAIG KING, and BEAU COOK,

                                 Defendants.



                                      I.         INTRODUCTION

         The matter comes before the Court on Defendant Roy Naughton’s Motion to Change

Venue (the “Motion”) in which Co-defendants Justin Eaton, Colter O’Dell, Glen Baldwin, and

Filthy Fuhrer join. 1 The Government filed a Response in opposition (“Opposition”). 2 The Court

finds that the Motion is suitable for disposition without oral argument. Accordingly, after

consideration of the Parties’ pleadings and the record before the Court, for the reasons discussed

below, Naughton’s Motion is DENIED.

                                           II.    BACKGROUND

         The procedural history of this case is set forth at length in various other docket entries and

will not be repeated here. 3



1
 Dkts. 661 (Motion); 663 (Eaton’s Joinder in Dkt. 661); 664 (O’Dell’s Joinder in Dkt. 661); 665
(Baldwin’s Joinder to in Dkt. 661); 666 (Fuhrer’s Joinder in Dkt. 661).
2
    Dkt. 667 (Opposition).
3
    See, e.g., Dkts. 389 (Order re Motions to Sever); 668 (Report & Recommendation).

                                                     1

        Case 3:19-cr-00026-TMB-DMS Document 674 Filed 01/22/21 Page 1 of 8
           In his Motion, Naughton requests that trial be moved outside of the District of Alaska and

held in the Western District of Washington, in Seattle or Tacoma, or in a district of the Court’s

choosing. 4 Naughton argues that a change of venue is needed to: (1) better physically

accommodate a large complex trial in the midst of a pandemic; (2) empanel a jury that has not

been tainted by significant pretrial publicity; and (3) ease logistical concerns for Seattle/Tacoma-

based counsel, including attorneys for Defendants Eaton, Naughton, O’Dell, and Fuhrer. 5

Naughton raises security concerns regarding the Court’s suggestion that, given the size of the case,

it may hold the trial outside of a courthouse, possibly in a conference room or at a convention

center. 6 Naughton also notes that when the case was initially filed, the Government estimated trial

length would be 4–6 weeks; that estimate has now doubled to 10–12 weeks. 7

           In opposition, the Government argues that the COVID-19 pandemic is not a reason to

change the venue, especially given that Alaska currently has a lower death rate, a higher testing

rate, a lower daily positive rate, and a faster vaccine rollout than Washington. 8 Additionally, a

transfer would require the people of Seattle or Tacoma to defer their judicial business until the end

of a lengthy trial with no connection to their district. 9 Second, the Government argues that

Naughton has not demonstrated prejudicial pretrial publicity sufficient to warrant a change of




4
    Dkt. 661 at 1.
5
    Id. at 1, 3‒4.
6
    Id. at 3‒4.
7
    Id. at 3.
8
    Dkt. 667 at 13–14.
9
    Id. at 15.

                                                   2

         Case 3:19-cr-00026-TMB-DMS Document 674 Filed 01/22/21 Page 2 of 8
venue. 10 The District of Alaska, Anchorage Division is large and diverse enough to mitigate the

risk of prejudice, and the media coverage of the proceedings have not been unfairly prejudicial or

inflammatory. 11 Additionally, insofar as the media coverage is potentially prejudicial, it is unclear

how moving the venue to Seattle or another part of Washington state would mitigate this problem,

as the case has received similar coverage in these places. 12 The Government also contends that the

age of articles or coverage of the victim’s death—approximately three years—weighs against a

finding of prejudice. 13

            Third, the Government argues that convenience to counsel, at the inconvenience of others

including the Government, case agents and witnesses, does not justify moving the trial out of

Alaska. 14 Transferring the trial out of Alaska would not be “in the interest of justice” and would,

instead, be contrary to the intent of the Sixth Amendment and the interests of the people of Alaska

to adjudicate crimes that took place within the state. 15 Finally, the Government points out that

Defendants Craig and Felicia King have not joined the Motion, and the Court cannot transfer venue




10
     Id. at 3–4, 10–11.
11
     Id. at 5–9.
12
     Id. at 10.
13
     Id.
14
     Id. at 11–12.
15
     Id. at 13.

                                                   3

           Case 3:19-cr-00026-TMB-DMS Document 674 Filed 01/22/21 Page 3 of 8
over their objections. 16 Severance of these Defendants would be required. 17 Therefore, the

Government requests that the Court deny the Motion. 18

                                       III.    LEGAL STANDARD

            The Sixth Amendment requires that criminal trials take place in the judicial district where

the charged offense took place. 19 However, a defendant may request a change of venue for trial in

the two circumstances enumerated by Federal Rule of Criminal Procedure (“Rule”) 21:

            (a) For Prejudice. Upon the defendant’s motion, the court must transfer the
                proceeding against that defendant to another district if the court is satisfied that
                so great a prejudice against the defendant exists in the transferring district that
                the defendant cannot obtain a fair and impartial trial there.

            (b) For Convenience. Upon the defendant’s motion, the court may transfer the
                proceeding, or one or more counts, against that defendant to another district for
                the convenience of the parties, any victim, and the witnesses, and in the interest
                of justice. 20

“District courts have a ‘healthy measure’ of discretion when determining whether to grant a motion

under Rule 21,” 21 and the burden is on the defendant to establish the need for a change of venue.22




16
     Id. at 12.
17
     Id.
18
     Id. at 2, 15.
19
     U.S. Const. amend. VI; Fed. R. Crim. P. 18 (Place of Prosecution & Trial).
20
     Fed. R. Crim. P. 21.
21
  United States v. Mujahid, No. 3:09-cr-00053-TMB, 2011 WL 13250643, at *2 (D. Alaska Sept.
23, 2011) (citing Skilling v. United States, 561 U.S. 358, 378–80 (2010); United States v.
Sherwood, 98 F.3d 402, 410 (9th Cir. 1996)).
22
     See United States v. Testa, 548 F.2d 847, 857 (9th Cir. 1977).

                                                       4

           Case 3:19-cr-00026-TMB-DMS Document 674 Filed 01/22/21 Page 4 of 8
                                          IV.    ANALYSIS

          Naughton has failed to show that the alleged prejudice caused by media coverage, the

inconvenience to defense counsel, or the COVID-19 pandemic is sufficient to warrant a change of

venue. Accordingly, the Motion is DENIED.

          Here, Naughton argues that a change of venue is needed to: (1) better physically

accommodate a large complex trial in the midst of a pandemic; (2) empanel a jury that has not

been tainted by significant pretrial publicity; and (3) ease logistical concerns for Seattle/Tacoma-

based counsel, including attorneys for Defendants Eaton, Naughton, O’Dell, and Fuhrer. 23 The

Court addresses each argument in term.

          First, a global pandemic weighs against, not in favor of, a transfer given the physical

location of witnesses, personnel, attorneys, and Defendants and considering the need to minimize

travel. Additionally, as the Government correctly points out, by numerous scientific metrics,

Alaska appears to be handling the COVID-19 pandemic as well or better than Washington state. 24

States are in the process of inoculating residents with the new COVID-19 vaccine, and the District

of Alaska is currently working toward a solution to accommodate a trial of this size. Finally, it

would be unreasonable to monopolize limited court time and resources in a busy neighboring

district merely because of the need for a larger space.

          Second, the Court is unconvinced it will be unable to empanel jury that has not been tainted

by significant pretrial publicity. When evaluating prejudice as a basis for transfer to another


23
     Dkt. 661 at 1, 3‒4.
24
   See, e.g., Centers for Disease Control and Prevention, COVID-19 Cases and Deaths by State,
Last 7 days, https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days (last visited
Jan. 13, 2021); Centers for Disease Control and Prevention, New Deaths Attributed to COVID-19,
https://covid.cdc.gov/covid-data-tracker/#compare-trends_newdeathsper100k (last visited Jan. 13,
2021); see also Dkt. 667 at 13–14.

                                                   5

        Case 3:19-cr-00026-TMB-DMS Document 674 Filed 01/22/21 Page 5 of 8
district, the transferring court must be satisfied “that so great a prejudice against the defendant

exists in the transferring district that the defendant cannot obtain a fair and impartial trial there.” 25

To justify a change of venue based on pretrial publicity, a defendant must demonstrate either actual

or presumed prejudice. 26 To establish actual prejudice, the defendant must demonstrate that the

jurors exhibited “actual partiality or hostility that could not be laid aside.” 27 Presumed prejudice,

on the other hand, occurs “when the record demonstrates that the community where the trial was

held was saturated with prejudicial and inflammatory media publicity about the crime.” 28 It is not

required, “that the jurors be totally ignorant of the facts and issues involved . . . . It is sufficient if

the juror can lay aside his impression or opinion and render a verdict based on the evidence

presented in court.” 29 As the Supreme Court has noted, district courts have denied requests to

transfer venue of extremely high-profile cases “‘involving substantial pretrial publicity and

community impact,’” including the prosecutions for the 1993 World Trade Center bombing. 30

          Here, because the parties have not yet selected a jury, Naughton cannot claim actual

prejudice. 31 Naughton also fails to show presumed prejudice. The actions underlying the case




25
     Fed. R. Crim. P. 21(a).
26
     United States v. Sherwood, 98 F.3d 402, 410 (9th Cir. 1996).
27
     Harris v. Pulley, 885 F.2d 1354, 1363 (9th Cir. 1988), cert. denied, 493 U.S. 1051 (1990)
28
  Id. at 1361; Jeffries v. Blodgett, 5 F.3d 1180, 1189 (9th Cir. 1993), cert. denied, 510 U.S. 1191
(1994) (Prejudice is rarely presumed “because ‘saturation’ defines conditions found only in
extreme situations.”).
29
     Skilling, 561 U.S. at 441 (citations and internal quotation marks omitted).
30
  Mujahid, No. 3:09-cr-00053-TMB, 2011 WL 13250643, at *2 (quoting Skilling, 561 U.S. at 378
n.11).
31
  See Murray v. Schriro, 882 F.3d 778, 802–03 (9th Cir. 2018) (Actual prejudice occurs “if, during
voir dire, potential jurors who have been exposed to pretrial publicity express bias or hostility
                                                    6

        Case 3:19-cr-00026-TMB-DMS Document 674 Filed 01/22/21 Page 6 of 8
occurred several years ago and coverage of the events would likely be a distant memory to most

individuals in the District by the time a jury is empaneled. 32 Additionally, the majority of articles

Naughton cites to as evidence of prejudice do not appear to be hyperbolic or inflammatory. 33 Based

on the coverage cited, it does not appear anything remotely approaching a “barrage of

inflammatory publicity” has infected the atmosphere or that “public passion” renders a fair trial

unlikely. 34 Further, in the District of Alaska, the Anchorage area—where a trial would likely be

held—is a large municipality spread across several diverse communities with a substantial pool of

potential jurors to draw from. 35

          Third, Rule 21(b) contemplates inconvenience to “the parties, any victim, and the

witnesses,” 36 not inconvenience to lawyers representing the parties. Additionally, as the




toward the defendant that cannot be cast aside.”); Bergna v. Benedetti, 721 F. App’x 729, 730 (9th
Cir. May 3, 2018) (unpublished opinion).
32
   See Dkt 661 at 6–7 (citing various new articles from local media outlets covering the present
case); see Hayes v. Ayers, 632 F.3d 500, 509 (9th Cir. 2011) (“The Supreme Court has repeatedly
recognized that the passage of significant time between adverse press coverage and a defendant's
trial can have ‘a profound effect on the community and, more important, on the jury, in softening
or effacing opinion.’”) (quoting Patton v. Yount, 467 U.S. 1025, 1033 (1984)); Bergna, 721 F.
App’x 730–31 (66 news articles did not establish presumptive prejudice where the articles were
at least five months old by the time of trial and were largely factual in nature); see also Skilling,
561 U.S. at 383 (no presumed prejudice where “the decibel level of media attention diminished
somewhat” in the four years between Enron’s bankruptcy and former executive’s trial).
33
  See Dkt 661 at 6–7 (citing various news articles from local and nonlocal media outlets covering
the present case); see also Sherwood, 98 F.3d at 410; Ainsworth v. Calderon, 138 F.3d 787, 795
(9th Cir. 1998) (Media sources that are “primarily factual, as such accounts tend to be less
prejudicial than inflammatory editorials or cartoons.”), opinion amended on denial of rehearing.
34
   Murray, 882 F.3d at 802 (internal quotation marks and citations omitted); Ainsworth, 138 F.3d
at 795.
35
     See Mujahid, No. 3:09-cr-00053-TMB, 2011 WL 13250643, at *5.
36
     Fed. R. Crim P. 21(b).

                                                  7

        Case 3:19-cr-00026-TMB-DMS Document 674 Filed 01/22/21 Page 7 of 8
Government points out, transferring the case would require the attorneys for the Government, case

agents, and dozens of witnesses to travel to Seattle at great expense and inconvenience. 37 A change

of venue that transfers the trial out of Alaska would not be “in the interest of justice.” 38 Instead,

such a transfer is contrary to the intent of the Sixth Amendment and the interests of the people of

Alaska to adjudicate crimes that took place wholly within the state. 39

          Accordingly, the Motion for Change of Venue is DENIED.

                                        V.    CONCLUSION

          Naughton has failed to carry his burden of demonstrating the need for a transfer of venue.

Therefore, for the foregoing reasons, Naughton’s Motion at Docket 661 is DENIED.

          IT IS SO ORDERED.



Dated at Anchorage, Alaska, this 22nd day of January, 2021.


                                                       /s/ Timothy M. Burgess
                                                       TIMOTHY M. BURGESS
                                                       UNITED STATES DISTRICT JUDGE




37
     Dkt. 667 at 11–12.
38
     See Fed. R. Crim. P. 21(b).
39
     See Fed. R. Crim. P. 18; see also United States v. Schoor, 597 F.2d 1303, 1308 (9th Cir. 1979).

                                                  8

        Case 3:19-cr-00026-TMB-DMS Document 674 Filed 01/22/21 Page 8 of 8
